                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                January 09, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

COLLINS O. NYABWA,                          §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 2:18-CV-103
                                            §
CITY OF CORPUS CHRISTI,                     §
                                            §
        Defendant.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

      Before the Court is Plaintiff Collins O. Nyabwa’s motion to reconsider the Court’s

dismissal of his claims against Defendant City of Corpus Christi (D.E. 38).               On

December 4, 2018, United States Magistrate Judge B. Janice Ellington issued a

Memorandum and Recommendation (M&R, D.E. 41), recommending that Plaintiff’s

motion to reconsider be denied. Plaintiff timely objected. D.E. 44. Plaintiff’s objections

are addressed below.

      In his objections, Plaintiff largely reiterates the arguments made in his motion to

reconsider. He objects to the M&R on the following grounds:

      1) The Magistrate Judge, along with the Fifth Circuit and its associated courts,
         operate an extremely hostile and broken court system that routinely and
         unfairly dismisses complaints by pro se litigants;

      2) The Magistrate Judge erred in concluding that Plaintiff’s retaliation claim
         against the Department of Homeland Security (DHS) was raised for the first
         time in his motion to reconsider;

      3) The Magistrate Judge failed to apply the holding of Carpenter v. United States,
         138 S. Ct. 2206 (2018), in finding that Plaintiff is not entitled to discovery in
         this case;
1/3
      4) The Magistrate Judge unfairly subjected his claims to a heightened pleading
         standard; and

      5) The Magistrate Judge failed to consider new evidence that corroborates his
         claim that Defendant is surveilling him in violation of his civil rights.
      Plaintiff’s first, third, and fourth objections are nothing more than repetition of

matters previously raised and adjudicated.     Thus, Plaintiff’s first, third, and fourth

objections are OVERRULED.

      Regarding Plaintiff’s second objection, the Magistrate Judge correctly observed

that his retaliation claim was not included in his pleadings and properly held that a Rule

59(e) motion cannot be used to raise arguments that could have been raised before the

entry of judgment. See Edionwe v. Bailey, 860 F.3d 287, 295 (5th Cir. 2017) (citations

omitted). Thus, Plaintiff’s second objection is OVERRULED.

      With respect to Plaintiff’s fifth objection, Plaintiff cites to recent media reports

regarding surveillance of politically active immigrants by DHS and local law

enforcement. D.E. 38, pp. 8, 14. The Magistrate Judge correctly found that this “new

evidence” is nothing more than speculative discussion that has no bearing on Plaintiff’s

allegations against Defendant. Thus, Plaintiff’s fifth objection is OVERRULED.

                                    CONCLUSION

      Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R, as well as Plaintiff’s objections, and all other relevant

documents in the record, and having made a de novo disposition of the portions of the

Magistrate Judge’s M&R to which objections were specifically directed, the Court

2/3
OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Thus, Plaintiff’s motion to reconsider (D.E. 38) is

DENIED.


      ORDERED this 9th day of January, 2019.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




3/3
